      Case 18-13728-RG           Doc 40       Filed 10/29/18 Entered 11/01/18 16:00:03                    Desc Main
UNITED STATES BANKRUPTCY COURT
                                              Document      Page 1 of 4
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

810836
PHELAN HALLINAN DIAMOND & JONES, PC
400 Fellowship Road, Suite 100
Mt. Laurel, NJ 08054
856-813-5500                                                                               Order Filed on October 29, 2018
                                                                                                       by Clerk
Attorneys for WELLS FARGO BANK, N.A.                                                           U.S. Bankruptcy Court
In Re:                                                           Case No: 18-13728 - RG        District of New Jersey


JULIE ANN KIMBLE                                                 Hearing Date: August 15, 2018
FREDERICK KIMBLE A/K/A FREDERICK G. KIMBLE
                                                                 Judge: ROSEMARY GAMBARDELLA




                  Recommended Local Form:                      Followed                           Modified


        AMENDED ORDER RESOLVING MOTION TO VACATE STAY AND/OR MOTION TO DISMISS WITH
                                       CONDITIONS

      The relief set forth on the following pages, numbered two (2) and three (3) is hereby ORDERED.




DATED: October 29, 2018
Case 18-13728-RG               Doc 40      Filed 10/29/18 Entered 11/01/18 16:00:03                      Desc Main
                                           Document      Page 2 of 4


Applicant:                               WELLS FARGO BANK, N.A.
Applicant’s Counsel:                     Phelan Hallinan Diamond & Jones, PC
Debtor’s Counsel:                        JOAN SIRKIS WARREN, Esquire
Property Involved (“Collateral”):        15 SHELLEY COURT, SPARTA TOWNSHIP, NJ 07871-2530


Relief sought:                 Motion for relief from the automatic stay
                               Motion to dismiss
                                Motion for prospective relief to prevent imposition of automatic stay against the
                            collateral by debtor’s future bankruptcy filings


For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved, subject to the following
conditions:
     1.       Status of post-petition arrearages:


             The Debtor is overdue for 5 months, from 04/09/2018 to 08/13/2018.


             The Debtor is overdue for 10 bi-weekly payments at $1,317.85.


             The Debtor is assessed for 1 NSF fee at $20.00.


             Applicant acknowledges suspense funds in the amount of $500.00.

          Total Arrearages Due $12,698.50.



2.        Debtor must cure all post-petition arrearages, as follows:

             Immediate payment shall be made in the amount of $3,000.00. Payment shall
          be made no later than 08/31/2018.


             Beginning on 08/27/2018, regular monthly mortgage payments shall continue to be made.


             Beginning on 08/27/2018, additional monthly cure payments shall be made in the amount of $1,616.42
          for 5 months.


             On 01/27/2019, additional monthly cure payment shall be made in the amount of $1,616.40.


             The amount of $         shall be capitalized in the debtor’s Chapter 13 plan. Said amount shall be set up
          on Trustee’s ledger as a separate Claim. Debtor(s) shall file a Modified Plan within 10 days from the entry
Case 18-13728-RG              Doc 40        Filed 10/29/18 Entered 11/01/18 16:00:03                        Desc Main
                                            Document      Page 3 of 4


         of this Order to account for the additional arrears to be paid to the secured creditor via Chapter 13 Plan and
         to adjust monthly payments to the Chapter 13 Trustee accordingly.



3.       Payments to the Secured Creditor shall be made to the following address(es):

     Immediate payment:

Wells Fargo Bank, N.A.
Attention: Bankruptcy Payment
Processing
MAC F2302-04C
1 Home Campus
Des Moines, IA 50328


     Regular Monthly payment:

Wells Fargo Bank, N.A.
Attention: Bankruptcy Payment
Processing
MAC F2302-04C
1 Home Campus
Des Moines, IA 50328


     Monthly cure payment:

Wells Fargo Bank, N.A.
Attention: Bankruptcy Payment
Processing
MAC F2302-04C
1 Home Campus
Des Moines, IA 50328




4.       In the event of Default:


               Should the Debtors fail to make any of the above captioned payments, or if any regular monthly
           mortgage payment commencing after the cure of the post petition delinquency is more than thirty (30)
           days late, counsel shall file a Certification of Default with the Court, a copy of the Certification shall be
           sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
           granting relief from the Automatic Stay


                In the event the Debtors converts to a Chapter 7 during the pendency of this bankruptcy case,
           the Debtors shall cure all arrears within ten (10) days from the date of conversion in order to bring
           the loan contractually current. Should the Debtors fail to bring the loan contractually current,
Case 18-13728-RG         Doc 40        Filed 10/29/18 Entered 11/01/18 16:00:03                        Desc Main
                                       Document      Page 4 of 4


      counsel shall file a Certification of Default with the Court, a copy of the Certification shall be sent
      to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
      granting relief from the Automatic Stay


           This agreed order survives any loan modification agreed to and executed during the instant
      bankruptcy. If any regular mortgage payment due after the execution of a loan modification is more than
      thirty (30) days late, counsel shall file a Certification of Default with the Court, a copy of the Certification
      shall be sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an
      Order granting relief from the Automatic Stay




5.   Award of Attorneys’ Fees:

        The Applicant is awarded attorneys fees of $          , and costs of $      .

             The fees and costs are payable:

                 Through the Chapter 13 plan. These fees/costs shall be set up as a separate claim to be paid by
                the Standing Trustee and shall be paid as an administrative claim.

                 to the Secured Creditor within          days.

                 Attorneys’ fees are not awarded.

6.   This Agreed Order survives any loan modification agreed to and executed during the instant bankruptcy.
